DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 9, 14, 17-19, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Galperin (US 20100320095).
Regarding claim 1, the claimed at least one water-quality parameter sensor selected from the group containing: a chlorine sensor; a turbidity sensor; a conductivity sensor; a p1- sensor; a temperature sensor; a pressure; a redox sensor; and a flow sensor is met by the chlorine sensor (Galperin: paragraph 28).
The claimed controller configured to control operation of the apparatus between an active mode, when the apparatus is performing measurements; and a sleep mode when the apparatus is in a non-measurement, minimally powered state is met by the controller causing the device to be in an active mode of operation or a sleep mode of operation (Galperin: paragraph 30).

Regarding claim 4, the claimed configured so that a plurality of water-quality parameter sensors of said at least one sensor are usable in a single liquid sample is met by the system measuring a number of different parameters at one time (Galperin: paragraph 28).
Regarding claim 5, the claimed controller is further configured to maintain low power to a Total Chlorine sensor and/or a Free Chlorine sensor so that the sensor remains in an active mode is met by the electrode of the chlorine sensor remaining energized when the system is in a sleep mode (Galperin: paragraph 39).
Regarding claim 6, the claimed controller is further configured to provide an alert when one or more of the measurements is outside a predetermined range is met by the sending of a warning/alarm that poor water quality was detected (Galperin: paragraph 34).
Regarding claim 9, the claimed controller is further configured to connect said at least one sensor after a predetermined period of time is met by the system being responsive to periodic time initiations (Galperin: paragraph 30).
Regarding claim 14, the claim is interpreted and rejected as claim 1 stated above.
Regarding claim 17, the claim is interpreted and rejected as claim 4 stated above.
Regarding claim 18, the claim is interpreted and rejected as claim 5 stated above.
Regarding claim 19, the claim is interpreted and rejected as claim 6 stated above.
Regarding claim 21, the claim is interpreted and rejected as claim 9 stated above.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 7, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galperin in view of Coulon (US 20120145561).
Regarding claim 2, the claimed controller is configured to further control operation of the apparatus between said active mode, said sleep mode, and a turbo- mode, which is a mode that is employed in the event that measurement of the water- quality parameter is outside a given range is not specifically disclosed by Galperin. Coulon discloses a device for measuring at least one property of water that teaches using a turbo mode for increasing the frequency of measurements (Coulon: paragraph 118) when measurements indicate that the quality of water is below a threshold (Coulon: paragraph 126). Adding a turbo mode to Galperin would increase the utility of the system by providing the user with additional measurement methods. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Galperin according to Coulon.
Regarding claim 7, the claim is interpreted and rejected as claim 2 stated above.
Regarding claim 15, the claim is interpreted and rejected as claim 2 stated above.

3, 10, 12, 13, 16, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galperin in view of Rachman (US 20160131578).
Regarding claim 3, the claimed chlorine sensor is configured to measure free chlorine or total chlorine is not specifically disclosed by Galperin. Rachman discloses a system for measuring cholorine in water that teaches using a chlorine sensor that measures free chlorine or total chlorine (Rachman: paragraph 20). Modifying Galperin to measure both free and total chlorine would increase the utility of the system by providing the user with additional measurement types. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Galperin according to Rachman.
Regarding claim 10, the claimed at least one sensor comprises a turbidity detector configured to detect illumination from said liquid sample at a 90-degree angle with respect to an illumination beam generated by an illuminator and impinging on said liquid sample, thereby measuring a turbidity thereof is not specifically disclosed by Galperin. Rachman discloses a system for measuring cholorine in water that teaches using a turbidity sensor to detect illumination from liquid at a 90-degree angle (Rachman: paragraph 24). Modifying Galperin to include such a turbidity sensor would increase the utility of the system by providing the user with additional means for detecting parameters of the water. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Galperin according to Rachman.
Regarding claim 12, the claimed first perform a turbidity measurement, prior to any other measurements is not specifically disclosed by Galperin and Rachman. Galperin does disclose measuring multiple parameters of the water using multiple sensors (Galperin: paragraph 28). The specific order in which those sensors are polled would have been a mere design choice to one of ordinary skill in the art as there is no functional effect on taking one measurement before another. Therefore it would have 
Regarding claim 13, the claimed turbidity sensor uses a colorimeter and the chlorine sensor does not use a colorimeter is met by the colorimeter (Rachman: paragraph 105) and no colorimeter being used by the system of Galperin.
Regarding claim 16, the claim is interpreted and rejected as claim 3 stated above.
Regarding claim 22, the claim is interpreted and rejected as claim 10 stated above.
Regarding claim 23, the claim is interpreted and rejected as claim 12 stated above.

Claim 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galperin in view of Lisk (US 20150354326).
Regarding claim 8, the claimed controller is further configured to disconnect power to the apparatus if said alert is indicative of a water flow value at or below a predetermined value is not specifically disclosed by Galperin. Lisk discloses a water flow sensor that causes electrical power to be shut off from the system when no flow is sensed (Lisk: paragraph 54). Adding an electrical shutoff when no flow is sensed would increase the utility of the system by reducing the amount of power consumed unnecessarily when there is no water flowing, sensing would not need to take place. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Galperin according to Lisk.
Regarding claim 20, the claim is interpreted and rejected as claim 8 stated above.

Allowable Subject Matter
s 11 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS R HUNNINGS whose telephone number is (571)272-3118.  The examiner can normally be reached on MTHF 830-430 (Office); W 8-4 (Home).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.